                                                                                                                    .. .
                                                                                                                       .(.. . y.
                           IN THE UNITED STATES DISTRIPT COURT               CLERK'S DFFICE U.SJDISX COURT
                                                                                 '
                                                                                             ATLYNCHBURG VA :)L
                                                                                                              v(,à*'
                                                                                                                   L
                                                                                                                   '
                                                                                                                   ï.:'1
                           FOR THE W ESTERN DISTRICT OFVIRGIN A                                   FILED ,
                                                                                                            ,
                                                                                                                .
                                                                                                                    ( )' ''
                                                                                                                    '
                                                                                                                        .    .
                                    LYNCHBURG DIW SION

  CRY STAL VL W W RS                                                                 JULI .C. D EY C RK
                                                                                 BY;
                                                                                         .      E W CLER
       Plaintiff

  V.                                                     CivilAciion No.6:18-cv-00061
  UNITED STATES OF AM ERICA,etal.

       Defendants


    PLAINTIFFREPLY V EMOFAMDJJM IN OP/OSITION TO DEFENDANT UNITEP
     STATES.IRS.FBJ.KAREN DEER AND MARY LOU PRILLIMAN M OTJON TO
                               DISV ISVAM ENDED COM PLAINT


       Plaintiff, Crystal VL Rivers, Pro Se, submits this reply m emorandum in opposition to

 llv fendant's,United States,IRS,FBI,Karen Deerand M ary LotzPrillinian,motion to dismiss                   ,




  PlaintiffsAm ended Complaintptlrsuantto theFederalRulesofCivilProcedum .
                                                     '
                                .      .                        '




                                           AaGukExT
  1.FACTS OF THE M ATTER

       The Plaintifffiled herComplaint(DE 2)on M ay 25,2018 and filed herSeçond Amended
  Complaint'tDE 17)onJuly 2,2019.ThePlaintifffiled herEmergencyM otionforEnforcement
            ,                                               .                '
                                                                       '                 '
                       ,                                                             .

  oftheCriméVictim'sRightsAct(DE 18)onJuly 15,2019andherSupplementalAmended
  Emergency V otion forInclusion and Enforcemedtofthe Crime Victim'sRightsActunder18
  U.S.C.Section 3771 on October 8,2019 (DE 230).The motionshave notbeen heard.Thé
            <                                    ,

  Plaintiff remains a victim of crim es co'
                                          m m itted by '
                                                       the çibad adors'' investigated by the



                                                                                                            1

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 1 of 12 Pageid#: 6876
                                                                                               2


     Defendantsand prosecuted by theUnited StatesAttorney'sOffice.Thecdmesagainstherare
     oàgoing and pled againstotherdefendants,co-conspirators,currently named inthem atter.

       The Defendant's filed their contemppraneous M em orandum of Law in Suppprt of their

     M otion to Substitm etheUnited StatesasParty DefendantforDeer,Prilliman,theIRS,and the
     F;l(ECF294)includingtheUnitedStatesAttorneyThomasCullen'sCertificatipnqf9COPEo?
     Employment(ECF 294-1)certifyingthattheDefendant'sDeerandPrillimûn wereaçtingwithin
     the scope oftheiremploymentasemployeesofthe 1RS atthetim eofthe incidentsoutofwhich

     thesuitarose.28U.S.C.Section2679(d)(2).
       The Defendant'sayguethatthe claim sagainstthem are plrd agaipstihem in theirindividual

     capacity and should be dismissed underFed.R.ofCiv.P.12(b)(6)because Plaintiffhasno
     constitutionyl right'to have the tmderlying fnancial disputes invejfigatçd,'indicted, or
                                                            .




     prosecpted,.and they are entitled to qualised imm unity.irhe plaeintig disagrees. The claims

     against the Defendants include gross negligence (complete disregard), willful and wanton
     (egregious characterized by reckles: disregard for the actor's oFn knowledge.of eyisting
     circumjtances and conditions,thattheir conductprobably would cause injury to the victim)
     aCdng in disregard ofanotherpersonisrights.Gkiffin vShively 227 Va.317,321,315 S.E.2d
     210,213(1984).                                                   '
                        '                                                             '
                    .

       The Defendant'salso argtze thatthe Plaintiffsclaim sunderthe FederalTol4Claim sAct,28

     U.S.C.Section 2671,should be dismissed tmderihe Fed.R.ofCiv.P.12(b)(1)forlaci of
                                            '
                            ,

     subjectmatterjurisdiction àedauseshe failed to exhaustadmilzistrativeremedies,alleging also
     thatthetortclaimsshould bedismissed under'
                                              Fed.'R.ofCiv.P.12(b)(6)forfaillzretp statea

 .
     claim upon Wh1ch reliefcan be granted; because Plaintiff lacks standing to brp
                                                                      .        .
                                                                                  ipg a selective

     prosecution claim,theUnited Statesenjoys absoluteprosecptorialimmunity,and Virginia1aw


                                                                                               2

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 2 of 12 Pageid#: 6877
                                                                                                  *
                                                                                                  3

  doesnotrecognize aselectiveprosecution tort.ThePlaintiffagreesin pàrtakd disagreesin part.
      .                       .




  Atcommon Iaw ani in Virginia,allprosecutors,andthejudiciary areabsoltitely immqne
  from suitexceptinfederalmatters.TortremediesChapter17.04(4)
              M oreover,the Defendant's argue thatbecause th'
                                       .       ..   .
                                                            e Plaintiffrequested lnjtmctivereliet the '
                                                                                             '



  requestshould be denied becausethePlaintiffisnotentitled to extraordinary reliefoyàny atall.

  ThePlaintiffdisagrleswiththeDefendant'sm'gumentasitismisappliedinthismattèr.
              TheDefendant'scontemporaneousmemorandllm oflaw (ECF 294)wasfiled asatwo (2)
  page docum ent.The m em orandtlm requested thr Courtto substim te the United States ajparty

  defendantforDeerand Prilliman,thelRS andtheFBlwith regard to thePlaintiffsclaim stmder

  the FTCA .28 U .SkC.Section 2670 etseq.

  '
              AlthoughtheDefendant'smisàppliedthefactsintheirM otion tb Dismiss(ECF 29,5)alleging
          .                                                 .'


  the Plaintiff filed her claims against Deçi and Prilliman in their individual capacity, they
                              /   .



  reafflrmed,partially,theactualfactsintheirmemorandum,(ECF294),alleging correctlythatthe
                                                                                 .
                                                                                         '



  PlaintiffallegestheDefendantswerenegligçnt,failed to indiétandprosçcutecertain crimesof
  Which she wasa purpofted victim çGwllile açtihg within the scope oftheir office oremployment

  by the...()IRS'';the factrepainsand the Plaintiffagreçs,thatthe FTCA prùvidesa limitèd
  waiver of sovereign im punity for tol4 actions againstthe federal goverpm ent.The facts alsö
          t                   .                         .



  remain thatreliefis limitedz'to m onev
                                       -
                                         dnm ace
                                              *-
                                                 s and equi
                                                         A
                                                           table reliefis potâvailable under the
                                                                             .




  FTCA.PeckvBekiinz,2006W L 213736(N.D.Ca1.);AiaivUnitedstates,479F.Supp.2d501
  (D.S.C.2007).Thenmotmtofrecovery cnnnotexceedthenmountclaimed in theadministrative
                  '       -
                                           .                                         .   -
  claim unless uuthe increased nmotmtisbased upon nèwly digcovered evidencenotreasonabjy..
  discoverable atthe time 9fpresenting the claim tp the federalagency,orupon allegation and

  proofofintérveningfacts,relatingto thenmotmtoftheclaim,(asisthecasein thismatterl.''28


                                                                                                  '3

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 3 of 12 Pageid#: 6878
                                                                                                                            4
'


    '
        U S C Sçction 2675(b);ColevUnitedStates,861F 2d 1261(11thCir1988).ètmitivednmages'
         .   @   .                                                                                                              .




        andprejudgmentinterestdàmagesareprohibited.28U.S.C.Section.z6'/4.
        I1. TH E W ESTFALL A CT

             Uùder the W estfall Act, the only proper party defendant in an action against a federal
                                   '
                          .                                                                                     ,       .


        employeeactingintheirofficialcapacityistheUhited States.28U.S.C.Section2679(d)(1).
             A suitagaipstthe United Statesisthe exclusive rem edy forpefsonswith claimàfordnm ages

        resulting fp m the negligentor.wrongfulacts orpmissions offederalemployees acting in their

        officialcapacity.28U.S.C.Section2679(b)(1).
             The FB1and 1RS do notwish to be nam ed defendantin the FTCA m atterand argue that the                  '
                                                                                                            .



        claimsagainssthem be dismissed because çTheauthozity'ofany federal.agency tq sue anb be
        sued initsown nameshqll.notbeconstnlqd to authoriyesuitsagainstkuchideralagehcyon
        claimswhich are cognizable tmderthistitle,and therem ediesprovided by thistitle in such céses '
                                                           .                   :
                                                                               '
                                                               .

        shallbeexclusive.''28U .S.C.Section 2679.Theargllm entisM OOT.

        111.INDIVIDUAL OR OFFICAL CAPACITY

             The Defendant's Eçthe federal actors'', footnotes in their mel orandum repeat the same
                                   k
        alternative factsstated ln theirM otion to Dismissalleging thatthe Pl>intiffsclaim sin thiscase

        againstDeerandPrillim an are in theirindividualcapacity.Thçy areincorrect.Theclaimsagainst
        Deerand Prillim an are in theirrpftk ialcapacity. ThePlaintiffdid notassertm
                                                                                   i hercompl
                                                                                          . ainjany

        factsfrom which theCourtm ay infertheDefendany'sincorrect'
                                                                 statem entorthatthePlaintiffhad    '
                                   .



        apersonalrelationship with eitheragent.
    '


             ThePlaintiffm akesno substantive challengç to the United States argumentsuhder28 U.S.C.
                           .           .               '           '''''   .       .'
                               .                   '                   .                    '   '
                                           '                                                            .
                               .               .

        jection 2679relating to,
                               dismissaloftheclaipsagainsttheagentsfbrladk ofsuàjectmatter
        jurisdiction,tmdertheFed.R.ofU,iv.P.12(b)(1).However,becausetheFTCA actionagainstthe
                                                               .
                                                                                        x
                                                                                        p




                                                                                                                            4

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 4 of 12 Pageid#: 6879
                                      '
 ,
     agentsasemployeesofthe1RSandanyllnnnmédagentoftheFBIalsoas.
                                                               aemployee,namesthe
     United Statesasthe properparty defendant;the Plaintiffdisagreeswith the Defepdants M otion..

     to Dismiss with prejpdice because the argument is M OUT.The Defendants argue thatthe
     Plàintiff störtclaim s cnnnotbe heàrd in federalcourtuntilafter the administrative remedies         '
                                                                                                             .
                                                                                                         .



     have been exhausted.Thé >laintiff agrees.Forthatreason,nmong'others;'the United States.
                                                                                           '
                .                         .
                                                                            '                                t
                                                                                                             -
                                                                                                             ,

     cnnnot rem ain named Defendant in ihe m atter for the FB1 and fhe lRS for that reason arljy
                                                                                               j b%

     becauseittpolacksstanbing.TheDefendantscannothaveitboth waysaslcingtheCourttofind
     lack ofstanding and ask'thrCourttonlleon themeritsofthe caseagainstörin favorofthem .

         Because the plaintiff has filed her claim s againstthe Defendant's in this Cotzrtwithin two

     yearsofaccrualofthe claip s,and the Urlited Statçshasjubstituted itselfasthe Defendantand
                              .                               .                                 N
                                                                                                 $

     the action is surely to be dismi:sed withoutprejudice for failtlre to exhaust adniinistrative
     remediesperSeçtion 2675(a),then thePlaintiffcqn presérveclaimsby sling atortclaim with
     the approjriate ggency within 60 days ofdismissal.28 U.S.C.Section 2679(d)(5);Osburn v
     Halev549U.S.225(2007).
         Although the Plaintiff cnnnnther.cla'im s againstthe Defendant's in fçderalcoul'ttmtilthe

     aèencies IRS and FBI,the U .S.Attornçy General and the United States Attorney,Thomas
     Cullep,havehadthe claimsforsix (6)months,the Courtwilltack subjectmatterjtuisdiction
     within thesix (6)monthsofthe submission oftheclaimsand before the agencieshayemade
     tlieirfinaldecision.lftheCourtdismissestheclaimsagainsttheDefe'
                                                                   ndant'swithoutprejudice,
     thesuitagainsttheDefendantjinthismatterwillnotbefiledinthisCourtuntilaftertlkeagencies
     .
               -'
                          .
                                                                                        '




     have had the'claim 'for six (6)months and have not settled ordenird it,deem ing the claim
                                                                                    .



     denied.28U.S.C.Section 2675($.The Plaihtiffunderstandsthatifti'
                                                                   e agenciesnotify herby
     certifed orregistered mailoftheirdecision tq '
                                  ,
                                                  deny thç claim ,tie Plaintiffmustfile suitor
                                                  .    '                .
                                                                                .
                                                                                            .




                                                                                                     5

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 5 of 12 Pageid#: 6880
      requestreconsiderationwithinsix(6)monthsofthedateofmqiliùgofyheletterorheractionwill
p
!     beforeverbarred 28 u .skc .section1401(b)and28C.F.R.sect7ion 14.9(b).
                      .                     .




(       Even though the FTCA barsà claim unlessEéan action isbegtm within six m onths''ofdenial
1                                               '                      .                 -
q                                       .

!
i
.
:     ofthe claim , courts hake required thatthe Urlited States,as D efendant,be 'served w ithin the six

      monthsSOL period-WeiszalvSmith,774F.2d 1277 (4thCir.1985)(serviceonthegovernment
                                    .                                               ''

      mustbe made within the six month SOL -to hold otherwise would extend the SOL):Penn
      M illersIns.Co.r UnitedStates,472 F.Sùpp 2d 705 (E.D.N.C.2007);v
                                                                     plourde v UiS.Postal
      Service,721F.Supp.218 (D.M ilm.1989).Fed.R.Civ.P.2 (çiA civilaction iscommeùcedby
      filingacomplaintwiththeCourt.'')
        Because the Plaintiff;atthis tim e,làcks stpnding under28 U.S.C.2679,the Courtdoesnot

      havejurisdiction overeltherparty PlaintifforDefendant'sin thismatter,and bçcausethe Court
      lacksjurisdiction,thecaseagainsttheDefendant'smtistbedismissedwiihoutprejudice.
      lV .A DM IN ISTM TIV E RELIEF:CLA IM S FO R DA M A GE IN JUR Y ,O R D EA TH
                                                                                '
                                                                   .
                                                       .



        ThePlainiiffsclaimsagàinsttheDefendapt'sisnötin theirindividualcapacity.Underthe

      FTCA,scope ofemploymentisajurisdictionalinquiry.Absenta waiver,sovereign immunity '
      shields the Federal G overnm ent and its agencies from suit.See FD IC v M evers.510 U.Sk471.

      /199*. Sovereign immunity isjurisdictionalin nature.Itisa wellestablished thaton aRule
      12(b)(1)motion,acotïrthasauthorityto considermattersoutsidethepleadings.SeeGonzalezv
      Unitedstates.284 F.3d 281.287 (1'tcir.2002).On a 12(b)(1)motion,Etltqhe court,without
      conversion rto sllmmaryjudgmentstandardjjmay considerextrinsicimateriàlsand,totheextçnt .
      it engages in jurisdietional fact fnding, is free to test the tnlthfulness of the Plaintiff's
                                                                           '
      allegations.,, See Dynam ic flafœ e Technoloties.Inc.v United States.221 F 3d 34.37-38 (1st.




                                                                                                      6

    Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 6 of 12 Pageid#: 6881
  Cir.20009:seealsoH einrich v Sweet 44 F Supp..2d 408.414 (D.M ass.1999)(districtcourt           .

  hasbroadauthoritvto determ inehow to resolveIurisdictionalissues).

      TheFederalTortClaimsAct28 U.S.C.,grantsthefederaldistrictcoprtsjtlrisdiction overa
  certain ca'tegory ofclaim s for which the Untied Stateshas waivèd its
                                                                      'sovereign immunity and

  rendered itselfliable.Thiscategory includesclaim sthatare:

                   kû(11againstthçUnited States,(2qformoneydamages,...l3qfor
                   :
                 ingul.yQrlossofproperty,orpersonalinjuryordeath (4)causedby
                                                           .
                     thenegligentorwrongfulactorom ission ofany èm ployeeofthe
                   Goyernment,(5)whileaéting withinthescopeofhistl
                                                                 f/iceor
                 employment,g6qtmdercircumstanceswheretheUnited States,ifa
                 '
                 privàte.person,would beliableto theclaim antin accordance w ith
                                                                     .

                          tV 1aw oftheplacewhere'
                                                theaétorolissionoccurred.''

      A claim comestmderthtsjurisdictionalgrantonlyifitalligesthesix enumeratedelefneiltjset
  fol'
     th inthestatute.Accprdingly,in orderto establishjuripdiction tmder28U.S.U.,thePlaintiff
  hm 7t prove that the einployee in question was tiacting within the scope of his office or
                      .
                                      '                                    .          .


  employment.''TheUntied StatesAttprney ThomasCullen hajalready done so in hiscertification

  ofthescopeofthe agent'semploymentwith theIkS underdesigneefrom thisStatesAttonwy
  General,M ark Hening.

      The only partieswho benefitted fröm the rightsviolations and negligentactions againstthç

  Plaintiffand herCrim eVictim 'sRightswere Deer,Prillip qp,unrmmed FBIagents,theFBIand

  the IRS,the prosecutors handling thé case,their compel,the United States Attorney,and the
  '
  i'bad actprs''inclùding now the rem aining Defendantsin the m atter. 'fhç'
                                                                           agentsandpm secutop
  received cornlptgrattlities in exchange for conspiring with the .<bad actors''via,a'
                                                                                     mpng other

  things,agreem ents to not further prosecute and nptindictthem and by notexçcuting the courts

  issuedwarraùts,aftermultiplegrandjùrieswereempaneled.tn short,itisnptthekindofworka
  prosecutor or an IRs orFBIigent is hired to perfonu.The agents Deer'and Prillim an and the



Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 7 of 12 Pageid#: 6882
                                                                                                            8


     unnamed FB1 agents along with the prosecutors,were not authorlzed.to violate their oaths,
     violate the Plaintic srights tm derthe V irginia Constitm ion,the U ..S.Constitution and the Urim ç.

     Victim 'sRightsActorprotectthe tçbad actors''from continued prosecution,indictpent,arrestor

     grant them immunity or enter agreements with them without the Plaintiff's knowledge or
     notitk ation. l

        Because the Plaintiffhasno standing to bring the claim sagainstthe Defendants atthistim e

     under 28 U.S.C.and there hasbeen no discovery provided by the Defendantsexceptto certify

     the scope ofemploym ent,the Cout'tm usttake the allegations and statem ents in the Plaintiff's

     complaintastruth and notdismisstheclaimswith prejudiceasthey relateto theDefendant's.
     Thedismissalofthe claiinsagainsttheDefendant'swithoutprejudicein no wayprejudicesthe
     Defendant's nor does itpot erase the Plaintiff's rights under the U.S.Constim tion,the VA

     Constitution,herrightstlpderBivens and the Crim eVictim lsRightsAd,orherrightsto am end
                                                                                        .




     her complaint as it relates to the remaining defendants. The Court m ust disp iqs without

     prejudice.
        The business öfthç FBI is'and should always be,law enforcbm ept.The FB1and its agents
                                    '                                       .                   .
                                .

     involvement in thp failure to indict,failure to execute the warrants and the violations ofthe

     Plaintiffs rights and covering up of the ltbad actors''crimes againstthe Pl:intifffurthered the
                        .   '                                          '                                        '
                                        .      .

 '

     criminal enterprise of the t&bad actors'' and the ongoing ciim inal activity of the dçfendants
     relating to the incidents alleged out ofwhich the suit arose being the sam e m atterbefore'the

     Courttoday.

     V . N O TICE



     :.ThePlaintiffdoesnotallegethattheshedictatesthe prosecutionort
                                                                   'hatthe agentsfailed to prosecute. The
     agentsarenotattorneyswi
                           th the powerto prosecuteundertheIaw,Theagentsinvestigaie,erecutewarrantsand
     heIpintrialpreparatioh.Theagentsprepareandsubrhitrep'orts.                             '
                                                                                                            8

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 8 of 12 Pageid#: 6883
                                                                                               9


       The Plaintiff will subm it her administrative tort claims to the IRS apd FBI governm ent

  agencies for adjudication pursuantto 28'U.S.C.Section 26754a) on Standard Fonil95,and
  PtlrsuanttoRule4(i)(1)oftheFed.R.QfCiv.P.certifiedbyUnited StatesPostalServicemailing
  with copies to the United States Attorney General,W illiam Bam the United Statqs Attorney

  ThomasCullen,the 1RS Com missioner,CharlesRettig,the FBIDirector CharlesW ray,and the

  VirginiaAttorneyGeneral,M ark Herring,immediatelyandwithin sixty(60)daysaftertheCourt
  dismissesthe claimsagainstthe Defendantswithoutprejudice,allowing the agency sufficient
  notice so that it carlçonduct a.proper invçstigatipn to determine liability,conduct settlem ent

  negotiàtionskmd assign value to the claim ,'See State Fflz'
                                                            !,lv United States 2004 W L 1638175

  (E.D.N .Y.I;M cNeilv UnitedStates.508 U.S.106,112 (1993).
                                                  '
                                             .



       The allegations pled againsi Deer and Prilliman reasonably pennit the inference that,
  thorough their conduct vis-àrvis the violation of the Plaintiff s established right not to be

  vietimized orsubjected to furthercriminality and in'jury by or Fith the aid offederaland/or
  govelmm entagents,the Defendant'sthrmselveswere deliberately indifferentto the rightsofthe

  Plaintiff, and that deliberate indifferenc: was conscience-shoeking.M oreover,it w as clearly

  established in the United StatesAttorney Thom as Ctlllen's certification thatatthe time ofand

  nOW duringtheongoingallegebcriminalR1co actionscommittedagainsithePlaintiftlthaithe
  agentscanbeheld liabletothePlaintiffbased onthecertificqtion refening to theallegationspled

  intl.
      kecomplaintandtheagents'derelictipnoftheiroftkialr
                                                       'esponsibilities.Thu's,theagentsam
  notentitled tothe defenseofqualised im munity with respectto allegationsthattheyviolated the
                                                                                    .   '
                         .



  PlaintiffsCrimeVictim'sRightsunderthe CVRA mldherdueproùessrights,conspiracf,and .
  negligence.TheDefendant'sactive and fraudulentconcealmentofitsrolein theinjtlry causing
  ev                                     '                                th
       entstollsthestatmeoflimitations.M utk vUnitedStates,1F.3d 246 (4 Cir.1993))Bennett


                                                                                              9

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 9 of 12 Pageid#: 6884
                                                                                                10


        ex rel.EstateofBennettv United #/tI/e:.429F.Supp 2d 270 (D.Mass.2006);Valdezex rel.
                      u                                                        ''

        Donelvv UnitedStates,518 F.3d 173 (2d Cir.2008)(governmentmisconductorcdncealment
        notnecessarytoinvokedoctrineofequitabletolling).TheUnited StatesAttorney certitkation of
        thescojeoftheajentsemploymentwiththeIRS standsasafactpledasdoestherightto obtain
        discovery from theDefendantsrelMtedto thism atterand additionalnewly discovered evidence oi
                                               '
                          .


        facts.

        VI.TH E CVR A

          BecausetheCourtrecentlyaddressédthematteroftheCVRA currentlybeforetheCourt(DE
        18,224,230)andissued itsOrder(?n Decemher23,2019 ordering the Defendantto fle a brief
                                                            .




        addressing the Plainiiff's argumenttlkat she is dntitled to the reliefsoujhtJmder 18 U.S.C.
        Section 3771;thePlaintiffwillabideby the Court'rOrdèrand file herreply briefrelating to the

        CVRA,wilhinseven(7)daysafterDefendanttilesitsresponjeandnotinthisbrief.
                                                   CON CLU SION

          F()rthe foregoing reasons,CrystàlVL Rivers,Pro Se,requests thatthe Couftdismissthe
        claims agairistthe United StatesofAmerica,Karen Deer,M ary Lou Prilli'
                                                                             m an, the lRS and the

        FBI,witholjtprejudiceandforsuchftlrtherand otherreliefasthe namreofthiscaserequiresand
                                                                a




        the Courtdeem sapm öpriate.



        ltes                  -   çf i '' '
Y.         '                            'X x           N

                                        .              1,
                                                        !

        Crysta    Rivers,Pr
        3831O1d Fores , uite6                      '
        LynchburgVA 24501
        434-818-2921
        riversparaleealsea icesl em ail.com


                                                                                                10

     Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 10 of 12 Pageid#: 6885
                                                                                         11


                                  CER TIFICA TE O F SER VIC E

        I certify that a copy of the foregoing has beén m ailed or em ailed to the following
   Defendant'son December29s2019 and willbe filed with th# Clerk o'
                                                                  ftheUnited StatesDistrict
   CourtfortheW estem DistrktofVirginiaLynchburgDivisiononDecember30,2019.
   CounselfortheDefendants,IRS,FBI,Karen Deer,and M ary Lou Prilliman
   310FirstSt,SW Rm 906,
                       'RoanokeVA 24011
   USAttorneyThomasCullepatSara.W innlusdoi.zovandPhristv-Nicklaslusdoi.eov
   CounselforDefendantsShanaBeck Lesterand Serenity AcrçsFnnn LLC
   300 Enterprise Dr,Suite D ,ForestV A 24551 '              '
   E Albion Annfield atalbiel overstreetsloan.com

  'CotmselforBBoyzLLC,RalphBeck,S&R Fann LLC,andM arkLoftis
   PO Box 14125,Roanoke V A 24038
   ErfnAshwellateashwelll woodsroéefs.com
   CotmselforPeterSackettand SheniSackett
   310 FirstSt,Suite 700
   G.CreasyatG creasvl iam law .net

   CounselforO1dDominionNationalBank KellyPotterandM qrkM errill
   200 South 10thst'Suite 1600, ltichmond VA 23219
                                                       .

   Boyd M cGuireatm bovdl william sm ullen.com

   CounselförTedCotmtsRealty & Auction Co.kncformerly CotmtsRealty Group& AuctionCo
   2306 AtherholtRd,Lynchburg VA 24505
   F.E.IsenhourI1Iattisenhourl caskiefront-com

   CounselforAdvantageTitleand Closiùg Co.LLC,JenniferRichardson and M attFv iss
   PO Box 70280,Richm ondVA 23255
   StanleyP W ellm an atswellm anl hccwkcom and M .SiottFisher,Jr.atsfisherl hccw.com
                                                  -



   CotmselforDefendantsSelectBank FihancialCorp,SelectBank,and J.M ichaelThomas
   1328 3rd St, SW RoanokeVA 24016                                 '
   EricD Chapm an atechapmanl cowaùperm com.
                         '
                     .



   Cotm selforM argie Callahan
   901E ByrdSt,Suite'95(j,RichmondVA 23219
   AlexanderS deW ittatadew ittl ffeeborn.com
   cotmselforAtlanticUn'
                       ion Bank and Lisa Schenkel
   2306 AtherholtRd,Lxpchbtlrg VA 24501       :
   W illiam E Philliplaibphillipsl caslkiefrost-coin


                                                                                         11

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 11 of 12 Pageid#: 6886
                                                                                 12


   CounjelforFrank M onison
   12576 W ardsR d,Rustburg V A 24588
   ThomasL PhillipsJr.attphillipsl pm llawvers.com

  North creekIncakaNorthCreek Consiruction,KellyEdmundson,andDavidEdmundson
   595 Legacy Lakesw ay,AberdeenN C 28315

   CounselforRonaldBeach,SereneCreek Run HOA,TravisBaker,V ichaelFriedman,Rièhard
   Rogers,Matthew alid SarahKrycinski,VichaelBiadbury,HowardFrear,Willinm Fluker,and
   Seth Twery
   925M ain St,Suite300,Lynchburg VA 24505
                      ,


   ChadA.Moonefatcmoonevlpldrlam com
   CopnselforSherwood Day
   l'o4f/vistaParkDr,SuiteD,ForestVA 24551
   RicflardT Gilmanatreilmanl davlawva-com
   CounselforBarlk oftheJamesand RobertChapm an
   828M ain St,19Y Floor, Lynchburg VA 24504
   John W Francisco atl
                      'franciscol w bodsroeers.com




                  k             'hN      N'




   CrystalV L     Pro
   3831O1dForestRd,Suite 6
   LynchburgVA 24591
   434-818-2921
   riversparaleqalsew icesA em ail.com




                                                                                 12

Case 6:18-cv-00061-EKD-JCH Document 322 Filed 12/30/19 Page 12 of 12 Pageid#: 6887
